Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Aug. 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While there is support in applicant’s specification for a wax sealant layer that “when the wax cools, it may re-solidify into a hardened sealant layer.”  There is no support for a non-wax sealant that “is configured to subsequently return to the first state after the heating event.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first state” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller and Khalili (US Patent Application 2010/0269539 A1, published 28 Oct. 2010, hereinafter Rockenfeller) in view of Thompson and Maffett (US Patent 5,642,601, published 01 Jul. 1997, hereinafter Thompson) and further in view of Rockenfeller (US Patent Application 2010/0221586 A1, published 02 Sep. 2010, hereinafter Rockenfeller II) and further in view of Hesch (US Patent Application 2005/0140180 A1, published 30 Jun. 2005, hereinafter Hesch) and evidence provided by RP Photonics Encyclopedia (“Infrared Light,” accessed 30 Jun. 2021, hereinafter RP Photonics) and evidence provided by ChemicalLand21 (“Strontium Hydroxide”, accessed 30 Jun. 2021, hereinafter ChemicalLand21).
Regarding claims 1 and 13, Rockenfeller teaches a composite configured to release refrigerant comprises a substrate (first layer) comprising fibers bonded to a metal compound comprising a complex compound of a refrigerant and a metal salt or hydrated metal hydroxide comprising alkali metal and a coating composition (sealant) sealing one or more layers of the substrate configured to prevent release of refrigerant and capable of penetration of gaseous refrigerant at temperatures causing the internal gas pressures of 15% or more above exterior pressure for such refrigerant release (Abstract)  Rockenfeller teaches the fibers are woven or intertwined, as in fabrics or cloth (paragraph 0004).  Rockenfeller teaches the coating that seals the refrigerant until a heating event may be metal films (paragraph 0015), which are necessarily thermally conductive.  Rockenfeller teaches that the sealant coating is applied to the outer, exposed surfaces of a plurality or stack of substrate layers (paragraph 0015); therefore, the sealant layer is the outermost layer of the composition.  Rockenfeller teaches his composite is designed for directed energy heating events (paragraph 0003).
It is the examiner’s position that directed energy is a focused heat source.
Rockenfeller does not disclose that the complex compound is compacted, the sealant layer ruptures at a heating event, nor a composite with a front surface comprising a reflective material.
Thompson teaches the pressing of a mixed composition of fibers and chemical compounds (Abstract and col. 2, lines 14-21), and thereby, compacting the compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to press as taught by Thompson the fiber-compound formulation Rockenfeller.  Thompson teaches that pressing a fiber-compound mixture drives the compound as uniformly as possible into and throughout the fibers (col. 2, lines 14-17), which provides for a substantially uniform penetration of the compound into the fibers (col. 10, lines 7-11).
Rockenfeller II teaches a composite encased in a material configured to rupture or otherwise release refrigerant when the internal pressure reaches a threshold pressure differential pressure (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sealant or containment material that ruptures at a differential pressure as taught by Rockenfeller II in the composite as taught by Rockenfeller in view of Thompson.  Rockenfeller II teaches that incorporating a sorbent system designed to release refrigerant at or above a pre-determined trigger temperature by rupturing provides for directing heat away from temperature sensitive components (paragraph 0002).
It is the examiner’s position that given that the sealant layer ruptures and releases refrigerant upon the heating event the movement of the released vapor would necessarily be away from the hydrated compound, since the seal layer is the outermost layer of the invention.
It is the examiner’s position that one of ordinary skill in the art would combine the teachings of Rockenfeller in view of Thompson and further in view of Rockenfeller II in such a way that lesser heating events would be accommodated by the release of refrigerant from the one or more compacted, hydrated, complex compound without rupturing any sealant layer as disclosed by Rockenfeller, and larger heating events would be accommodated by the rupturing of one or more of the sealant layer(s) as disclosed by Rockenfeller II.
Regarding claim 3, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 1, and Rockenfeller teaches the coating that seals the refrigerant until a heating event may be aluminum films (paragraph 0015).
Regarding claims 4 and 11, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 1, and Rockenfeller teaches the coating that seals the refrigerant until a heating event may be metal films (paragraph 0015), which are necessarily conductive.  Rockenfeller teaches that the coating (sealant) can be neoprene or chlorinated rubbers (rubbers) or epoxy, phenolic resins, vinyl polymers, or fluoroplastics (polymeric) (paragraph 0015).  Rockenfeller teaches the incorporation of a second substrate material with a second complex compound capable of releasing refrigerant in a second temperature range, higher than said first temperature range (claim 20).  Rockenfeller teaches that each sorbent/refrigerant (compacted, hydrated, complex composition) is separately sealed (paragraph 0015).
For the embodiments of Rockenfeller with two substrates-complex compounds with two different release temperatures (claim 20) and Rockenfeller’s teaching of the inclusion of polymeric layers or metal layers as sealant layers (paragraph 0015), the options for the sequence of layers is:
A: Compound/fibers #1 – metal – Compound/fibers #2 – polymer
B: Compound/fibers #1 – metal – Compound/fibers #2 – metal
C: Compound/fibers #1 – polymer – Compound/fibers #2 – metal
D: Compound/fibers #1 – polymer – Compound/fibers #2 – polymer
Two of these configurations (configurations A-B) of the four possible configurations have thermally conductive material directly adjacent to the first layer, and configuration C has a thermally conductive material indirectly adjacent to the first layer.  Configuration C has a polymer sealant layer directly adjacent to the first layer, and configuration A has a polymer sealant layer indirectly adjacent to the first layer.  Therefore, three of the four configurations represent the claimed invention of claim 4, and two of the four configurations represent the claimed invention of claim 11.  Thus, it would have been obvious to one of ordinary skill in the art to select a sequence of layers, including that presently claimed, and thereby arrive at the claimed configuration of layers.
Regarding claims 5-8 and 10, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 1, and Rockenfeller teaches that the hydrated metal salts or hydroxides are alkali metal, alkaline earth metal, transition metal, the salts are halides, and the metals are strontium, magnesium, manganese, iron, cobalt, calcium, barium, and lithium (Abstract and paragraph 0011).  Rockenfeller teaches that water is the preferred polar gas to be absorbed onto the metal salt to form the compound (paragraph 0012).
Regarding claim 9, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 1, and Rockenfeller teaches that the use of hydrated strontium hydroxide (Abstract and paragraph 0011).
As evidenced by ChemicalLand21, the hydrated form of strontium hydroxide is Sr(OH)2[Symbol font/0xB7]8H2O (see chemical formula under “Formula” heading).
Regarding claim 12, Rockenfeller in view of Thompson and further in view of Rockenfeller II teach the elements of claim 1.
Rockenfeller in view of Thompson and further in view of Rockenfeller II does not disclose a composite with a front surface comprising a reflective material.
Hesch teaches a composite for heat insulation and dissipation with an upper surface comprising reflective coatings that reflect the largest possible portion of IR radiation before being absorbed by the composite (paragraph 0043).
As evidenced by RP Photonics, infrared light has a vacuum wavelength from 700 nm to about 1 mm (page 1, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective coating on the top surface as taught by Hesch into the composite of Rockenfeller in view of Thompson and further in view of Rockenfeller II.  Hesch teaches that his reflective coating reflects IR radiation before it can be absorbed by the component (paragraph 0043), and thereby, reducing the solar heating of the component.
Regarding claims 14-15, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 1, and Rockenfeller teaches the fibers are woven or interwinded, as in fabrics or cloth (paragraph 0004) and the fiber strands are glass, polyamide, polyphenylene sulfide, carbon, or graphite (paragraph 0005).
Regarding claims 16 and 20, Rockenfeller teaches a composite configured to release refrigerant comprises a substrate (first layer) comprising fibers bonded to a metal compound comprising a complex compound of a refrigerant and a metal salt or hydrated metal hydroxide comprising alkali metal and a coating composition (sealant) sealing one or more layers of the substrate configured to prevent release of refrigerant and capable of penetration of gaseous refrigerant at temperatures causing the internal gas pressures of 15% or more above exterior pressure for such refrigerant release (Abstract).  The event that causes the release may be exposure to heat (paragraph 0015).  Rockenfeller teaches the fibers are woven or intertwined, as in fabrics or cloth (paragraph 0004).  Rockenfeller teaches that the sealant coating is applied to the outer, exposed surfaces of a plurality or stack of substrate layers (paragraph 0015); therefore, the sealant layer is the outermost layer of the composition.  Rockenfeller teaches his composite is designed for directed energy heating events (paragraph 0003).
It is the examiner’s position that directed energy is a focused heat source.
Rockenfeller teaches the incorporation of a second substrate material with a second complex compound capable of releasing refrigerant in a second temperature range, higher than said first temperature range (claim 20).  Rockenfeller teaches the coating that seals the refrigerant until a heating event may be metal films (paragraph 0015), which are necessarily thermally conductive.  
For the embodiments of Rockenfeller with two substrates-complex compounds with two different release temperatures (claim 20) and Rockenfeller’s teaching of the inclusion of polymeric layers or metal layers as sealant layers (paragraph 0015), the options for the sequence of layers is:
A: Compound/fibers #1 – metal – Compound/fibers #2 – polymer
B: Compound/fibers #1 – metal – Compound/fibers #2 – metal
C: Compound/fibers #1 – polymer – Compound/fibers #2 – metal
D: Compound/fibers #1 – polymer – Compound/fibers #2 – polymer
Two of these configurations (configurations A-B) of the four possible configurations have thermally conductive material directly adjacent to the first layer, and configuration C has a thermally conductive material indirectly adjacent to the first layer, so three of the four configurations represent the claimed configuration of layers, so it would have been obvious to one of ordinary skill in the art to select a sequence of layers, including that presently claimed, and thereby arrive at the claimed configuration of layers.
Rockenfeller does not disclose that the complex compound is compacted, the sealant layer ruptures at a heating event, nor a composite with a front surface comprising a reflective material.
Thompson teaches the pressing of a mixed composition of fibers and chemical compounds (Abstract and col. 2, lines 14-21), and thereby, compacting the compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to press as taught by Thompson the fiber-compound formulation Rockenfeller.  Thompson teaches that pressing a fiber-compound mixture drives the compound as uniformly as possible into and throughout the fibers (col. 2, lines 14-17), which provides for a substantially uniform penetration of the compound into the fibers (col. 10, lines 7-11).
Rockenfeller II teaches a composite encased in a material configured to rupture or otherwise release refrigerant when the internal pressure reaches a threshold pressure differential pressure (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sealant or containment material that ruptures at a differential pressure as taught by Rockenfeller II in the composite as taught by Rockenfeller in view of Thompson.  Rockenfeller II teaches that incorporating a sorbent system designed to release refrigerant at or above a pre-determined trigger temperature by rupturing provides for directing heat away from temperature sensitive components (paragraph 0002).
It is the examiner’s position that given that the sealant layer ruptures and releases refrigerant upon the heating event the movement of the released vapor would necessarily be away from the hydrated compound, since the seal layer is the outermost layer of the invention.
It is the examiner’s position that one of ordinary skill in the art would combine the teachings of Rockenfeller in view of Thompson and further in view of Rockenfeller II in such a way that lesser heating events would be accommodated by the release of refrigerant from the one or more compacted, hydrated, complex compound without rupturing any sealant layer as disclosed by Rockenfeller, and larger heating events would be accommodated by the rupturing of one or more of the sealant layer(s) as disclosed by Rockenfeller II.
Hesch teaches a composite for heat insulation and dissipation with an upper surface comprising reflective coatings that reflect the largest possible portion of IR radiation before being absorbed by the composite (paragraph 0043).
As evidenced by RP Photonics, infrared light has a vacuum wavelength from 700 nm to about 1 mm (page 1, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective coating on the top surface as taught by Hesch into the composite of Rockenfeller in view of Thompson and further in view of Rockenfeller II.  Hesch teaches that his reflective coating reflects IR radiation before it can be absorbed by the component (paragraph 0043), and thereby, reducing the solar heating of the component.
Regarding claim 18, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 16, and Rockenfeller teaches the coating that seals the refrigerant until a heating event may be aluminum films (paragraph 0015).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller and Khalili (US Patent Application 2010/0269539 A1, published 28 Oct. 2010, hereinafter Rockenfeller) in view of Thompson and Maffett (US Patent 5,642,601, published 01 Jul. 1997, hereinafter Thompson) and further in view of Rockenfeller (US Patent Application 2010/0221586 A1, published 02 Sep. 2010, hereinafter Rockenfeller II) and further in view of Tirman (“Star wars technology threatens satellites,” Bulletin of Atomic Scientists, May 1986, pp. 28-32, hereinafter Tirman).
Regarding claim 21, Rockenfeller in view of Thompson and further in view of Rockenfeller II teaches the elements of claim 1, and Rockenfeller teaches his composite is designed for heat being imposed via directed energy (paragraph 0003).  Rockenfeller also teaches that his composite can be used for protecting vehicles, ammunition, rockets, missiles, etc. (paragraph 0017).
Rockenfeller in view of Thompson and further in view of Rockenfeller II does not disclose that the focused source of heat is from a laser.
However, the limitation that the sealant prevents vapor desorption from the compacted, hydrated complex compound until the sealant is subject to a heating event from a laser applied to the sealant, is an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art sealant structure is capable of performing the intended use.  Given that Rockenfeller in view of Thompson and further in view of Rockenfeller II disclose sealant as presently claimed, it is clear that the sealant would be capable of performing the intended use, i.e. preventing vapor desorption from the compacted, hydrated complex compound until the sealant is subject to a heating event from a laser applied to the sealant, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, Tirman teaches that satellites can be attacked with directed-energy weapons, such as excimer lasers (page 29, 2nd column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the heat dissipating composite of Rockenfeller in view of Thompson and further in view of Rockenfeller II as a defense against the potential attacks from lasers as taught by Tirman.  Tirman teaches the attacking of satellites allows for its ability to choose the time of attack, being a limited mission, and less constricting physical environment, so these satellites require protection from such attacks (page 29, 2nd column, 2nd paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller and Khalili (US Patent Application 2010/0269539 A1, published 28 Oct. 2010, hereinafter Rockenfeller) in view of Thompson and Maffett (US Patent 5,642,601, published 01 Jul. 1997, hereinafter Thompson) and further in view of Rockenfeller (US Patent Application 2010/0221586 A1, published 02 Sep. 2010, hereinafter Rockenfeller II) and further in view of Hesch (US Patent Application 2005/0140180 A1, published 30 Jun. 2005, hereinafter Hesch) and further in view of Nielsen (“Effects of directed energy weapons,” published 1994, hereinafter Nielsen).
Regarding claim 22, Rockenfeller in view of Thompson and further in view of Rockenfeller II and further in view of Hesch teaches the elements of claim 16, and Rockenfeller teaches his composite is designed for heat being imposed via directed energy (paragraph 0003).  Rockenfeller also teaches that his composite can be used for protecting vehicles, ammunition, rockets, missiles, etc. (paragraph 0017).
Rockenfeller in view of Thompson and further in view of Rockenfeller II and further in view of Hesch does not disclose the energy density on a surface of the sealant layer during a heating event.
Nielsen teaches that directed energy weapons will need to deliver about 10,000 Joules per square centimeter in order to damage targets (page 14, Implications section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the surface energy density of the heating event as taught by Nielsen for the heat dissipating composite of Rockenfeller in view of Thompson and further in view of Rockenfeller II and further in view of Hesch.  Nielsen estimates this energy density is the amount required to damage targets using directed energy weapons (page 14, Implications section, 1st paragraph).

Response to Arguments
Applicant's arguments filed 11 Aug. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 3-16, and 20-21, cancelled claim 19, and added claims 22-23.
Applicant argues that examiner “alleges” that Rockenfeller discloses that the composite is designed for directed energy heating events.
However, Rockenfeller teaches “When heat is imposed on the composite via…directed energy … causing a temperature increase of the bonded metal compound and resulting increase in internal composite pressure, the composite releases refrigerant.” (paragraph 0003).  Clarification is requested as to how examiner is to interpret this passage.
Applicant argues that Rockenfeller II is directed to cooling sensitive electronics and does not disclose a sealant layer configured to rupture to cool the heat shield.
However, note that while Rockenfeller II does not disclose all the features of the present claimed invention, Rockenfeller is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely a composite encased in a material configured to rupture or otherwise release refrigerant when the internal pressure reaches a threshold differential pressure and thereby cool the contents, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that none of the cited references teach or disclose that the energy density is at least 0.2 kJ/cm2 not that the sealant layer is configured to return to the first state after the heating event.
However, as presented above, Nielsen provides an estimate for the energy density necessary for a directed energy weapon.  There is no support in applicant’s specification or original set of claims for the limitation that the sealant layer is configured to return to the first state after the heating event.  The phrase “first state” does not appear in applicant’s specification or original set of claims.  The concept of the sealant layer reforming after a heating event is mentioned only for a wax sealant layer (applicant’s specification, paragraph 0052).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rockenfeller (US Patent Application 2010/0218511 A1, published 02 Sep. 2010, hereinafter Rockenfeller) teaches a system for cooling components comprising a composite material on which refrigerant is absorbed, which is encased in a containment material that is configured to rupture or otherwise release evaporating refrigerant when internal pressure reaches a threshold pressure differential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787